IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-84,254-01


                  EX PARTE ROBERT EUGENE BARGANSKI, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. A-06-5019-CR(HC1) IN THE 36TH DISTRICT COURT
                             FROM ARANSAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to twenty-five years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his trial counsel rendered ineffective assistance because he did not

consult with a medical expert to review the medical records and determine whether in fact the

complainant was pregnant. He alleges that the medical records from the complainant’s treatment

after this incident show that she was not actually pregnant, and if she was not pregnant, then he could
not have been found guilty of this murder.

       On January 13, 2016, this Court remanded the application to obtain a response from counsel

and findings from the trial court. On January 31, 2017, the trial court signed amended findings of

fact which recommended denying relief. The amended findings of fact state that “on December 9,

2016, the Trial Court conducted a hearing....” The reporter’s record from that hearing was not

provided to this Court.

       The trial court shall provide this Court with the reporter’s record of any hearing referenced

in its findings of fact and any other hearing held regarding this application. The trial court may also

make any other supplemental findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief, if necessary.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the

order granting the continuance shall be sent to this Court. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be returned to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: March 1, 2017
Do not publish